Practice in Admiralty — Stipulation — Liability of Surety.A surety in a stipulation given on the release from attachment of the property of a respondent in a suit in admiralty in personam, in the district court, cannot, where the stipulation is in a sum certain, be compelled, as surety, to pay more than that sum, although the stipulation is conditioned to pay such sum as shall be awarded to the libellant by the final decree in the suit.THE COURT held, that ihe obligation of the surety was limited to the sum of $900 named in the stipulation, and that, as surety, he could not be compelled to pay more than that amount.Motion granted.